It gives me great pleasure to extend to Mr. Jaime de Pinies my sincere congratulations on his election to the presidency of the fortieth session of the General Assembly, we are confident that, thanks to his long diplomatic experience in this important international forum and to his outstanding qualities, he will no doubt contribute to the success of this session on which our peoples pin great hopes.
I should also like to extend our appreciation to Ambassador Lusaka, for his judicious conduct of the work of the last session.
Before going into the substance of my statement, I must refer to the earthquakes which have devastated the friendly country of Mexico and which have deeply touched us. We were shocked by the tragedy that ensued in their wake and by the magnitude of the human and material losses incurred by the Mexican people. We cannot but express sincere sympathy and solidarity with the Government and the people of Mexico, while at the same time calling for the provision of urgent international assistance to tackle the effects of this disaster.
The special significance of this session stems from the fact that it coincides with the celebration of the fortieth anniversary of the United Nations and also with the passage of 40 years since the victory, after a devastating war, over the forces of fascism and Nazism. This occasion should inspire us to reflect on the objectives of the United Nations and on the noble principles included in its Charter, and to examine its successes and failures, to renew our commitment to its Charter and resolutions, and to give it the vitality and the effectiveness necessary to achieve its primary aim of the maintenance of international peace and security. It is in its vitality that our security lies and its effectiveness enhances our existence and preserves our integrity.
The United Nations has become an indispensable basic factor in international relations. Although it has not achieved its objectives in full, it has laid down great values and ideals which cannot be ignored. It has become the champion of oppressed peoples and of the sovereignty and independence of small countries. The United Nations is based on the principle of equal sovereignty among all States, large and small, rich and poor, and on the achievement of justice and peace for all peoples.
During its existence the United Nations has accomplished much, most notably the Declaration on the Granting of Independence to Colonial Countries and Peoples, the twenty-fifth anniversary of which we are celebrating this year, the Declaration on the Strengthening of International Security and the Universal Declaration of Human Rights. It has championed the interests of peoples in decolonization and in the establishment of a new international economic order.
Regrettably, there are obstacles impeding the work of the Organization and paralyzing its effectiveness. In his most recent report on the work of the Organization and on numerous other occasions the Secretary-General has touched upon this question. We support any action which would enhance the role of the United Nations and increase its effectiveness.
It has often been argued that the crisis of this Organization lies in the practices of those Member States that give precedence to their own narrow self-interests. Thus, might replaces right and the narrow approach becomes an alternative to wisdom and far-sightedness. Those Member States adopt positions that run counter to the interests of peoples and to their legitimate aspirations to peace, disarmament, stability and an independent choice in their path towards development.
The forces of imperialism - especially the United States of America, which abuses the right of veto in the Security Council - exercise all forms of oppression, terrorism and political, economic and military blackmail in order to tighten their grip on the peoples and States and their resources, exploiting the difficult situation of some countries to push through their colonialist schemes, to paralyze the effectiveness of international and regional organizations and even to attempt their elimination.
The enhancement of the role and effectiveness of the United Nations for the achievement of peace, security, justice and development calls for the adoption of effective measures to contribute to the improvement of international economic and political relations in the interest of enhancing international peace and the advancement of mankind. We Must fully realize the increased interdependence of States and the fact that there is no alternative to the policy of peaceful coexistence, detente and co-operation among States, on the basis of equality, regardless of their military and economic power, their social and political systems, their size and their geographical position. We must also affirm our categorical condemnation of State terrorism as a way of conducting policy and see to it that those States refrain from undertaking any action aimed at changing or undermining the social and political systems of other States by force or in order to destabilize their Governments and overthrow them.
Our world today is fraught with tension and instability. The question of disarmament has become a vital factor making it imperative for all of us to struggle for its realization in order to prevent the risk of a nuclear holocaust. The United States of America has demonstrated its intransigence and openly defied all international appeals and decisions aimed at bridling the arms race and at achieving general and complete disarmament and the easing of international tension. It has not responded positively to constructive initiatives and proposals made in this regard; rather, it persists in its policy of aggravating the situation and of militarization of outer space with the so-called Star Wars scenario, thus disregarding the initiatives aimed at freezing the deployment of missiles, the commitment to the non-use of nuclear weapons, the unilateral halting of all nuclear-weapons tests and other constructive initiatives made by the Soviet Onion.
We hope that these proposals will be met by similar practical steps by the United states of America and the other nuclear-weapon States, so that an end may be put to the dangerous escalation in the build-up of nuclear arsenals.
We are all looking forward to the forthcoming summit meeting between General-Secretary Gorbachev and President Reagan. We are hoping for positive results, in the interest of the alleviation of existing international tensions and the elimination of hotbeds of tension.
On our planet there are areas that are constant hotbeds of tension which threaten international peace and security. We are aware of the significance of the Middle East region and the magnitude of the tension prevailing there. Various United Nations resolutions have emphasized that the question of Palestine is the core of the problem in the region and that there can be no comprehensive and just solution without complete withdrawal by Israel from the occupied Arab territories, including Jerusalem, and without the exercise by the Palestinian people of its inalienable national rights, including its right to return to its homeland, to self-determination and to the establishment of its own independent State on its national soil. But Zionism and imperialism are scheming to circumvent these requirements and the relevant resolutions, with a view to imposing unilateral, partial and capitulatory solutions - solutions that have already proved that they can only fail.
The United States of America, which claims for itself the role of mediator in the conflict, is in fact the strategic ally of Israel, which it provides with all kinds of economic, military and political assistance to strengthen Israel's policy of aggression based on racism and expansionism and to consecrate its occupation of the Arab territories and pursue its inhuman policies of oppression against the Palestinian Arab people.
The Zionist regime has increased its intransigence, further displacing and uprooting Palestinians, establishing new settlements, seizing the territory of Palestinians by force, blowing up their houses, closing colleges and universities, and trying to eliminate the Palestinian identity. The policy of imperialism is aimed at the generalization of the Camp David approach and the imposition of the Reagan plan and other, similar capitulatory plans.
For all these reasons, the international community must continue its support for the struggle of the Palestinian people and to pursue its efforts for the convening of the International Peace Conference on the Middle East, under the auspices of the United Nations and with the participation of all the parties concerned, including the Palestine Liberation Organization (PLO), on an equal footing, in accordance with the relevant General Assembly resolutions and the Arab Fez plan.
We hope that Lebanon will achieve peace, security, and stability, through agreement by the national parties, while reaffirming its sovereignty, independence, Arab character and territorial integrity. There must be withdrawal from the occupied Arab territory in conformity with Security Council resolutions 508 (1982) and 509 (1982).
It causes us great anguish to see the Iran-Iraq war still raging, contrary to the interests of the peoples of Iran and Iraq. The escalation of that war can only serve the forces of imperialism, which exploit these circumstances as a pretext for intervention. We hope that mediation efforts will succeed in finding a comprehensive and just solution, through peaceful means, so that the two peoples and the entire region may enjoy peace, security and stability.
Democratic Yemen, as a littoral State of the Indian Ocean, is gravely concerned at the increasing risks and grave developments being experienced by the Indian Ocean region, and at the escalation of tension there resulting from the increased united States military build-up in the region. This intensifies the arms race in the region and affects peace and stability there, as well as international peace and security. We state again our conviction that the adoption of concrete measures to achieve the objectives of the Declaration of the Indian Ocean as a Zone of Peace will make a great contribution to the elimination of the risks besetting the region and will enhance the prospects for peace and stability there. We hope that the international conference on the Indian Ocean will be held during the first part of next year, 1986, especially since that is a practical and necessary step towards the early implementation of the Declaration of the Indian Ocean as a zone of Peace. We call for the renewal of constructive efforts towards the achievement of the objectives of the Declaration.
The grave, indeed volatile, situation in southern Africa emphasizes the need to double the efforts of the United Nations and the international community to eradicate the criminal policy of apartheid and to achieve genuine independence for Namibia, in accordance with Security Council resolution 435 (1978), as well as to enable the people of South Africa to exercise its legitimate right to freedom. We salute the people of South Africa for the heroic struggle they are waging and, at the same time, we express again our full support for the struggle of the African peoples in southern Africa and their national liberation movements, especially the South west Africa People's Organization (SWAPO), the sole and legitimate representative of the Namibian people in its just struggle against racial discrimination, oppression and occupation, we vehemently condemn all the forms of arbitrary aggression perpetrated by the racist South African regime against the peoples of southern Africa. We call for an end to the state of emergency and for the release of all political detainees and freedom-fighters from the prisons of South Africa; foremost among them is Nelson Mandela. We condemn all racist policies and internal settlements pursued by the racist regime, and we emphasize our support for Angola and the other African front-line States in their resistance to aggression and acts of sabotage and economic boycott. We call for the imposition of comprehensive mandatory sanctions against the Pretoria regime, in accordance with Chapter VII of the United Nations Charter.
The policy of "constructive engagement" pursued by the United States of America can only encourage the racist regime to consecrate and intensify its policy of aggression and racism.
The alliance between the Pretoria regime and the Tel Aviv regime, with united States support and assistance, reveals the true nature of the two regimes as they pursue their policies of oppression and aggression against the Arab and African peoples. A further complication is the co-operation of the Pretoria-Tel Aviv alliance in the military field, and especially the nuclear field, in violation of the relevant United Nations resolution.
We believe in the right of peoples to self-determination, and we therefore emphasize the need to implement the resolutions of the Organization of African Unity and the United Nations General Assembly in relation to the people of Western Sahara, through the initiation „ direct negotiations between the Government of Morocco and the POLISARIO Front.
The blatant imperialist intervention has spread to other independent countries. Thus, the United States Administration is pursuing its aggressive approach in its attempts to overthrow nationalist regimes in Latin America. It is resorting to all kinds of means, from economic and military blockades to the recruitment, training and financing of mercenaries against Cuba and Nicaragua, in particular.
It is hatching conspiracies and financing sabotage against democratic Afghanistan and people's Kampuchea, thus threatening their security and obstructing their right to choose tile course of independent development, We condemn these acts of aggression.
We stand by the people of Cyprus in their call for the elimination of military bases and the preservation of the independence, territorial integrity and non-aligned status of Cyprus. We reject the policy of imposing faits accomplis through unilateral action, and we hope that the mediation between the Greek and Turkish communities will be successful.
We express our support for the proposals of democratic Korea on the withdrawal of American forces from South Korea, the peaceful reunification of Korea and the holding of negotiations in the interests of security and stability in the Korean peninsula.
The peoples of the united Nations decided 40 years ago to promote social development, to raise the standard of living in broader freedom and to use the international machinery in the promotion of all international and economic questions. Today the developing countries are suffering socio-economic crises which are causing great damage. These are mainly due to the adherence of the capitalist industrialized countries to colonialist methods in dealing with the developing countries, which has led to the deterioration of international commercial and economic relations.
The problem of foreign debt is in the forefront of the many economic problems plaguing the developing countries. The magnitude of the foreign debts and the debt-servicing burden has had extremely serious adverse effects by wiping out the totality of the development revenues of the developing countries. This foreign debt crisis has created a paradox by transforming the developing countries into net exporters of capital to financial institutions and private banks in the capitalist industrialized countries. In view of the worsening of the foreign debt crisis, we believe that it is essential for the financial institutions and international commercial banks to agree to just solutions to the problem of foreign debts by rescheduling in keeping with the financial and economic capabilities of the developing countries and in such a way as not to impede the implementation of their national development programs as called for at the Ministerial Meeting of the Movement of Non-Aligned Countries held recently in Luanda, Angola.
The developing countries have expressed in several economic and political forums their view that the international economic crisis is a comprehensive structural crisis which has affected all fields of the present international, commercial, financial and economic order. They have also defined the reasons for the crisis, which include, inter alia, the failure of the capitalist industrialized countries to pursue justice in international economic relations.
In this regard, the developing countries have indicated that the unilateral approach of those industrialized countries to dealing with the economic crisis is not in keeping with the reality of economic interdependence and is characterized by monopolistic greed in plundering the resources of the developing countries and thwarting their legitimate aspirations by impeding their national development programs designed to complete the building of their economic structures and independence. We refer the Assembly to the many protectionist policies pursued by certain capitalist countries, the imposition of obstacles to the exports of the developing countries and the reduction of official development assistance from the ratios agreed upon when the Strategy for the Third United Nations Development Decade was adopted. In short, my country feels that the only way to get out of the present economic crisis is to provide an impetus for the launching of global negotiations on the establishment of a new international economic order in accordance With the objective parameters defined by developing countries in numerous international forums.
Democratic Yemen, as one of the least developed countries, is pursuing its social and economic development amidst extremely difficult conditions. The main obstacle to national development is the paucity of both human and natural resources. Moreover, the small area under cultivation and the irregular supply of water inhibit our efforts to enlarge the agricultural sector, which is the most important development sector in our country. Despite these obstacles. Democratic Yemen is exerting increasing efforts to improve the standard of living of its citizens and to satisfy the need for social welfare and health care. We were gratified by the positive results we achieved last year in the comprehensive campaign to eradicate illiteracy. Moreover, we are at present trying to formulate studies and programs to implement the third five-year social and economic development plan, for the period 1986-1990, in continuance of the efforts to enhance comprehensive national development.
Our country is at present in the midst of preparing for the third general conference of the Yemen Socialist Party, which leads the process of social, economic and political change on the basis of our position of principle of building a new society and consolidating security and stability in our region through the strengthening of normal, peaceful relations with neighboring States, based on mutual respect, non-intervention in each other's internal affairs and mutual interest.
We hope that this significant session will open new, broad avenues towards strengthening the role and effectiveness of this international Organization, towards a world wherein confidence, co-operation, friendship among peoples, peace and welfare will prevail.
